OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment, Remarks, Foreign priority

The applicant’s amendments to the drawings received 02 May 2022 overcome the refusal under 35 U.S.C. 112(a) and (b). This refusal is hereby withdrawn.

However, the applicant’s remarks and amendments fail to overcome the refusal under 35 U.S.C. 102(a)(1) over the Hit Products Phonetag prior art reference. The applicant states that the submission of a certified foreign priority document establishes an effective filing date of 26 June, 2020, overcoming the rejection as the earliest found publication date for the prior art is 04 November 2020. 

However, the foreign priority document submitted fails to perfect the foreign priority claim, and establish the earliest priority date. In a design patent application before the USPTO, it is required that either a physical copy of the certified foreign priority document be mailed directly from the office of origin to the USPTO, or in the case that the foreign priority document originates from a participating office, an electronic code may be provided to allow the USPTO to retrieve the filing electronically directly from the originating office. Electronic copies of the foreign priority provided by the applicant, however, even certified official copies, are not accepted. 

As Great Britain is a participating depositing office, the applicant is encouraged to reach out to the Electronic Business Center (EBC) for aid in filing an electronic code for retrieval of foreign priority, as this would be the most expeditious method. The domestic toll-free phone number for the EBC is 1-866-217-9197, and the non-toll free number which might be accessed outside of the United States is 1-571-272-4100. The office hours for the EBC are 6:00 a.m. to 12:00 midnight, Eastern Standard Time, Monday through Friday.

Should the applicant properly perfect the foreign priority for the present application, the refusal under 35 U.S.C. 102(a)(1) may be overcome. However, as this has not been achieved at this time, the refusal is maintained and made final. After final corrections will be accepted and reviewed by the examiner. The applicant is advised that continued prosecution (CPA) is not accepted in Hague applications.

Additionally, the applicant’s amendments have necessitated new objections to the specification and drawings, which are stated below.

Objections – Specification, Drawings
 
(1) The amended specification and drawings received 02 May 2022 are objected to, as the figures have been renumbered by US patent conventions. Applicant is reminded that the numbering of the reproductions and legends must follow the Hague Administrative Instructions Section 405(a), consisting of two separate figures separated by a dot (e.g., 1.1, 1.2, 1.3, etc. for the first design, 2.1, 2.2, 2.3, etc. for the second design, and so on). (See 37 CFR 1.1026 and MPEP 2909.02.)
 
In this case, the figures and their corresponding figure descriptions must be renumbered as Figs. 1.1 – 1.9 as in the original filing.
 
Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121 when preparing new reproductions.   Each sheet of reproductions submitted after the filing date of an application must be labeled in the top margin as either "REPLACEMENT SHEET" or "NEW SHEET" pursuant to 37 CFR 1.121(d). 

(2) The broken line statement in the amended specification submitted 02 May 2022 is objected to. The original broken line statement identified the broken lines as disclosing a mobile phone, rather than a portion of the article. The amended broken line statement lacks this clarity and specificity. Therefore for clarity, the broken line statement must be amended to specifically describe the purposes of the broken lines in the disclosure (MPEP § 1503.02 (III)) Suggested language:

--The mobile phone shown by means of broken lines forms no part of the claimed design.--





Claim Refusal – 102
 
The claim is finally refused under 35 U.S.C. 102(a)(1) as being anticipated by the Hit Products Phonetag because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance of Hit Products Phonetag is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
 
Both designs disclose an attachable kickstand-style ring holder for a mobile phone, with an overall stadium-shaped plan with a flattened bottom, a circular attachment point that nests in the center of the design and hinges at the top, and a rounded rectangular rest at the bottom.

    PNG
    media_image1.png
    480
    286
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    456
    328
    media_image2.png
    Greyscale

Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).
 
The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra. 
 
Under this standard, the appearance of Hit Products Phonetag is substantially the same as that of the claimed design. Furthermore, absent a perfected foreign priority, the effective filing date of the claimed invention is 04 December 2020, the earliest found public availability date of the Hit Products Phonetag reference is 04 November 2020, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 102 is proper.  
 
Applicants may overcome this refusal by providing convincing evidence that the disclosure was made one year or less before the effective filing date of the claimed invention, and 1) the disclosure was made by the inventor, a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor; or 2) before such disclosure, the subject matter disclosed had been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or joint inventor. The applicant may also overcome the refusal by perfecting the foreign priority by having the proper documents submitted by the original filing office directly to the United States Patent Office.

Conclusion
The claim stands finally refused under 35 U.S.C. 102(a)(1).

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922